IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 29, 2007
                                No. 06-11360
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ERIC MOSQUEDA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:00-CR-243-2


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Eric Mosqueda appeals the 36-month sentence imposed after revocation
of his supervised release. Mosqueda argues that after United States v. Booker,
543 U.S. 220 (2005), sentences imposed upon revocation of supervised release
should be reviewed for reasonableness; that this court’s holding in United States
v. Mares, 402 F.3d 511 (5th Cir. 2005), extends to revocation sentences such that
a district court is required to carefully articulate its reasons when imposing a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11360

revocation sentence outside of the guidelines range; and that a revocation
sentence within the statutory maximum allowed is not necessarily reasonable.
Mosqueda’s arguments relate to the applicable standard of review. Mosqueda
has waived the issue whether his own revocation sentence is unreasonable by
failing to brief the issue on the merits. See United States v. Thames, 214 F.3d
608, 612 n.3 (5th Cir. 2000). Further, the record demonstrates that the district
court considered the Chapter 7 policy statements and the 18 U.S.C. § 3883
factors and provided sufficient reasons; the court explained that it imposed the
36-month sentence because Mosqueda not only absconded but repeatedly
violated the conditions of his supervised release. The district court selected the
statutory maximum without additional supervision because it believed that
Mosqueda would not abide by the conditions of supervision, for punishment, and
to deter Mosqueda and protect the public from further criminal activity.
      Mosqueda asserts in a footnote that his guidelines range was determined
in violation of his Fifth and Sixth amendment rights based on admitted facts for
which he maintained “no right of jury trial, indictment, or proof beyond a
reasonable doubt.” He does not brief this issue sufficiently and has waived any
such argument. See id. For purposes of preservation for further review,
Mosqueda also asserts that applying a presumption of reasonableness to
sentences within a properly calculated guidelines range is unconstitutional.
Because Mosqueda’s revocation sentence exceeded the applicable guidelines
range, such a presumption is not relevant to his case.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2